SUMMARY ORDER

Petitioner Tongzhu Lu, a native and citizen of China, seeks review of the August 28, 2003 order of the BIA affirming the March 5, 2002 decision of Immigration Judge (“IJ”) John Opaciuch denying petitioner’s application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Tongzhu Lu, No. A78 046 324 (B.I.A. Aug. 28, 2003), aff'g No. A78 046 324 (Immig. Ct. N.Y. City Mar. 5, 2002). We assume the parties’ familiarity with the underlying facts and procedural history of this case.
Where (as here) an alien files a timely petition from the affirmance of the removal order, but not from the denial of a subsequent motion, the Court may review only the affirmance. Khouzam v. Ashcroft, 361 F.3d 161, 167 (2d Cir.2004).
Lu’s brief to this Court only challenges the BIA’s denial of his motion to reconsider, and erroneously states that he has never petitioned for review of the decision affirming the removal order. Because Lu’s brief to this Court fails to sufficiently challenge the only BIA decision from which he has appealed, we deem all such arguments waived. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, the pending motion for a *80stay of removal in this petition is DISMISSED as moot.